Citation Nr: 1526989	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-43 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, October 2001 to September 2002, and from February 2003 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claim.  

The Veteran gave testimony at a hearing before the undersigned in March 2013, and a transcript of that hearing is of record.  

In a March 2014 decision, the Board denied the Veteran's service connection claim.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court granted a Joint Motion for Remand (JMR), vacating the March 2014 decision and remanding the case to the Board for further development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he has received treatment for his low back disorder from his primary doctor, Dr. Wanda Angueira, since 1991.  Medical records from this provider have not been associated with the claims file.  Pursuant to the JMR and subsequent April 2015 Court Order, remand is required for VA to contact the Veteran in writing and request that he provide any necessary detail to locate these records and authorize their release.

Accordingly, the case is REMANDED for the following action:

1.  Send correspondence to the Veteran, copied to his representative, requesting that he provide the information and authorization necessary to obtain medical records from Dr. Wanda Angueira concerning the treatment he received for his low back from 1991 to the present.  If the necessary information and authorization is provided, the identified records should be sought.

2.  Ask the Veteran to identify any additional relevant treatment records (private or VA) he wants considered in connection with his appeal.  The identified records should be sought.  

3.  If new medical records are received that were not previously associated with the claims file, obtain an addendum opinion from a VA examiner addressing whether it is at least as likely as not that the Veteran's low back disability had its onset in service or is otherwise related to service as he contends.  A complete rationale should be provided for the opinions expressed.  

4.  Then readjudicate the remanded issue.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




